UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-2099


BRAD R. JOHNSON,

                Plaintiff - Appellant,

          v.

HORRY, COUNTY OF, State of South Carolina; HUBERT MISHOE;
JANET CARTER; JOHN WEAVER; TAMMY BARNHILL; BRENDA L. GORSKI,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      J. Michelle Childs, District
Judge. (4:09-cv-01758-JMC)


Submitted:   February 5, 2013             Decided:   February 12, 2013


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brad R. Johnson, Appellant Pro Se.    Jerome Scott Kozacki,
WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Brad   R.   Johnson   appeals   the    district   court’s    order

accepting the recommendation of the magistrate judge, granting

summary judgment to the Appellees and dismissing his complaint.

We have considered Johnson’s arguments on appeal, reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.          Johnson v. County of

Horry, No. 4:09-cv-01758-JMC (D.S.C. Aug. 8, 2012).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      2